Citation Nr: 1215290	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected myofascial lumbar syndrome.

2.  Entitlement to service connection for a right arm and elbow disability.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected myofascial lumbar syndrome.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to February 1988 and from February 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that, in pertinent part, granted the claim of service connection for myofascial lumbar syndrome, and denied the claims of service connection for bilateral leg and right arm disabilities.  The Veteran timely expressed disagreement with the assigned initial disability ratings for the low back disability, and with the denial of the above service connection claims, and perfected a substantive appeal.

In December 2011, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the December 2011 hearing the Veteran testified that he had been receiving ongoing VA treatment for the conditions at issue in this appeal, including treatment as recently as two months ago.  VA outpatient treatment records dated after April 2010 have not been associated with the evidence of record.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran indicated that he had been treated by Dr. Yang sometime from 2003 to 2004.  The claims file includes treatment records from the Arlington Minor Emergency Clinic dated in 2002 and 2003, but the providers' names are not all legible and it is unclear whether these are the records to which the Veteran was referring.  The RO sent the Veteran letters that informed the Veteran generally that if he had evidence that he had not previously submitted, concerning his disabilities he should submit it or tell them about it.  VA, however, has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Since becoming aware of the reported private treatment, VA has not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).



Bilateral leg disability

VA is obliged to provide an examination in connection with a service connection claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

A private medical record from D. V. L., D.O., dated in January 2003, shows that the Veteran was diagnosed as having peripheral neuropathy and lumbar disc herniation.

On VA examination in October 2009, it was reported that MRI and X-ray studies were essentially normal, but that the Veteran had some disc space narrowing and the reflexes in his knees and ankles were absent.

A VA outpatient treatment record dated in March 2010 shows that the Veteran reported having a history of low back pain which would come from the back down to the legs.  A differential diagnosis of lumbosacral radiculopathy, lumbar plexopathy, and isolated peripheral neuropathy was given.  However, electrodiagnostic studies were said to be normal with no evidence of peripheral neuropathy, tibial or peroneal mononeuropathy.  An electromyographic study was not completed due to the Veteran's intolerance of the procedure.

A VA spine examination report dated in September 2010 shows that the Veteran reported continued lumbar pain with radiation to the thighs, calves, and feet with intermittent numbness.  The examiner concluded that the Veteran was putting forth poor effort on muscle strength testing, and subjectivity of sensation testing was noted, as there was said to be a positive Waddell's sign, indicative of symptom exaggeration.  The circumferential sensation loss followed no dermatome, and was, therefore, nonphysiologic.

During his December 2011 hearing, the Veteran asserted that he had a current bilateral leg disability, manifested by radiating pain and numbness that was etiologically related to his service-connected myofascial lumbar syndrome.  He also indicated that the most recent VA examination was inadequate in he disagreed with the examiner's conclusion that his symptoms were nonphysiologic.

In view of the apparently conflicting evidence as to whether the Veteran has a current bilateral leg disability related to his service connected low back disability, an additional VA examination is needed.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Right arm and elbow disability

During the December 2011 hearing, the Veteran reported that he injured his elbow and arm during service while stationed in Germany.  He described that working in the kitchen of the mess hall when he slipped and fell while pulling a pan out of the oven.  His elbow hit the table resulting in the need for treatment at a medical station.  He said that this occurred in 1989 or in the 1990's.  He indicated that he was treated during service, to include once at Fort Carson when he returned stateside.  Following service, he was treated by a private physician in Arkansas; however, records from this treatment are no longer available.  He added that VA physicians had subsequently told him that he would require elbow replacement surgery in the future.

A VA outpatient treatment record dated in November 2009 shows that the Veteran was treated for chronic arm pain.

In light of the Veteran's competent report of inservice right arm and elbow injury and a continuity of symptomatology since service, a VA examination is needed to determine whether a current right arm or elbow disability is related to the reported injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Myofascial lumbar syndrome

During the December 2011 hearing, the Veteran reported that his low back 
disability had increased in severity since his most recent VA examination in September 2010.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's testimony as to the increase in severity of his disability, a new examination is required. 

TDIU

During the December 2011 hearing, the Veteran indicated that he was no longer able to work due to his service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The question of entitlement to a TDIU, is inextricably intertwined with the service connection and increased rating claims.  In addition, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Such an opinion has not yet been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete an authorization for VA to obtain any identified private treatment records, including the records of treatment provided by Dr. Yang.  If the Veteran fails to provide necessary authorizations, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to obtain the records; and advise him of any further efforts that will be undertaken.

2.  Obtain all records of VA treatment for the conditions at issue in this appeal since April 2010.

Efforts to obtain these records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Schedule the Veteran for a VA examination, to determine the current nature and severity of his service-connected myofascial lumbar syndrome, and whether there is any associated bilateral leg disability.  

The claims file, a copy of this Remand, and any relevant records in Virtual VA must be made available to the examiner, and the examiner should acknowledge review of this evidence. 

The examiner should:

(a)  Report the ranges of thoracolumbar spine motion in degrees. 

(b)  Report whether there is weakened movement, excess fatigability, incoordination; flare-ups, or pain.  This should be reported in terms of the additional limitation of motion (in degrees) caused by these factors.

(c)  Identify the total duration of any episodes of physician prescribed bed rest over the past 12 months. 

(d)  Identify any neurological manifestations of associated with the disability.  This includes any sciatica, neuropathy, bladder impairment, and bowel impairment.

(e)  Provide an opinion as to whether it is at least as likely as not that any leg disability found on examination was either (a) caused, or (b) aggravated (permanently worsened) by the service-connected myofascial lumbar syndrome.  

If a leg disability was aggravated (as opposed to caused) by the service connected back disability, the examiner should state whether there is medical evidence created prior to the aggravation that shows a baseline of the leg disability prior to aggravation.

The examiner should consider the neurologic findings on prior examinations, including disc space narrowing and the absence of knee and ankle reflexes, as well as reports of normal neurologic findings.

The examiner is advised that the Veteran is competent to report injuries and symptoms.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of documentation in service treatment records is not, by itself, sufficient reason to reject the Veteran's reports.

If the Veteran's reports are rejected by the examiner, the examiner must provide reasons for doing so.

A complete rationale for any opinion expressed shall be provided.

4.  Schedule the Veteran for a VA examination to determine whether any current right arm or elbow disability is as likely as not related to the injuries reported by the Veteran as occurring in service.  

The claims file, a copy of this Remand, and any relevant records in Virtual VA must be made available to the examiner, and the examiner should acknowledge consideration of this evidence. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current right arm or elbow disability found on examination is related to the Veteran's period of active service, or to any incident therein.

The examiner is advised that the Veteran is competent to report injuries and symptoms.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of documentation in service treatment records is not, by itself, sufficient reason to reject the Veteran's reports.

The examiner should provide reasons for all opinions.

5.  The agency of original jurisdiction (AOJ) should obtain a medical opinion as to whether the Veteran's service connected disabilities in combination would preclude the Veteran from maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

6.  The AOJ should ensure that the foregoing development actions have been conducted and completed in full.  If further action is required, it should be undertaken.

7.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



